     Case 1:21-cv-00920-DAD-EPG Document 7 Filed 07/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ROSA DUARTE,                                       No. 1:21-cv-00920-DAD-EPG
12                      Plaintiff,
13           v.                                         ORDER SUBMITTING ACTION TO
                                                        ARBITRATION, AND STAYING ACTION
14   MWI VETERINARY SUPPLY CO., et al.,                 PURSUANT TO THE PARTIES’
                                                        STIPULATION,
15                      Defendants.
                                                        (Doc. No. 6)
16

17

18           On July 21, 2021, the parties to this action filed a stipulation notifying the court that they

19   have agreed to submit this matter to binding and final arbitration “pursuant to the Federal

20   Arbitration Act and the Arbitration Agreement between the parties, which covers all claims

21   alleged in the Complaint.” (Doc. No. 6 at 3.) Pursuant to that stipulation, and good cause

22   appearing, the court orders as follows:

23           1.     This action shall be submitted to final and binding arbitration conducted pursuant

24                  to the Federal Arbitration Act and to the parties’ Arbitration Agreement;

25           2.     The arbitration shall take place through JAMS and shall be governed by the

26                  Arbitration Agreement in accordance with the JAMS Employment Arbitration

27                  Rules;

28   /////
                                                        1
     Case 1:21-cv-00920-DAD-EPG Document 7 Filed 07/27/21 Page 2 of 2


 1        3.    This action shall be stayed pending arbitration, and all dates currently on calendar

 2              are vacated; and

 3        4.    The parties are required to notify the court that arbitration proceedings have

 4              concluded within fourteen (14) days of the issuance of the arbitrator’s decision.

 5   IT IS SO ORDERED.
 6
       Dated:   July 26, 2021
 7                                                    UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  2
